DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-5, the applicant has amended each claim to include “the frame having an AFOV…defined by AFOV = tan-1(d/f) + tan-1((D-d)/f), where D is an extent of the lens in any dimension...d is an offset… in that dimension…” The applicant’s amendment states that the direction of D can be in any dimension and is the “extent” of the lens in that direction. It is unclear how D is measured. The extent of the lens could be a distance from an optical center to a lens edge, the horizontal width of the entire lens, the vertical width of the entire lens, a distance from the geometric center of the lens in any direction or a thickness of a lens along the optical axis. Applicant’s formula would not give an accurate angular field of view based on the thickness of the lens in this way for example. Using applicant’s formula results in the first term going to zero (at the optical axis d = 0) and leaves tan-1(D/f), which is just the thickness of the lens and results in a non-zero value. Other directions, such as one created by a line created by attaching a point at a x, y, z (where x, y and z were all non-zero) position to the origin would also result in a value that is not an angular field of view of the device. 
	Applicant’s specification gives the above formula, but then includes additional arithmetic not provided for in the formula. The office assumes the formulas in [0058] and [0061] have the inverse tangent functions swapped. In [0061], applicant subtracts a screen width by an intraocular distance and then divides by 2. The office believes this corresponds with “D-d” in the second tangent function above. However, the screen width minus an intraocular distance all divided by 2 is not the same as “the extent of the lens in any given direction” minus “an offset from the lens’ edge to the optical center in the same dimension” as described in [0058]. There may be some implicit relationship between the screen and the lens/lenses required by applicant’s invention, but it is not claimed and the office cannot import limitations from the specification into the claims. If the expression claimed requires some implicit relationship, the office would not consider it new matter to include it in an amendment to the claim so long as the relationship was properly defined and is accompanied by evidentiary support. 
	Based on applicant’s claim and specification, there is no clear or distinct method of determining how D is measured or in what directions that measurement may take place. For the purposes of this action, the office will take the position that a similar structure, that is, a VR headset having the same physical relationship between components, would measure the angular field of view in the same way.
	The office suggests amending the language to specify what directions, in relation to an optical axis for instance, the variable D may be measured. It may be possible to address the office’s other concerns with arguments in the applicant’s next response. 

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi et al. (USPAT 6084555 hereinafter “Mizoguchi”) in view of Kuzuhara et al. (PGPUB 20160202482 hereinafter “Kuzuhara”) and further in view of Kong (PGPUB 20170199385).

Regarding claim 1, as best understood, Mizoguchi discloses a head mounted display for a user that uses a display screen to produce images comprising: 

a second face (20) which holds a first reflecting surface (23); 
a third face (21) which holds a pair of lenses (22); 
a fourth face (2) which holds a second reflecting surface (26) and 
a fifth face (16) having two eyeholes (Fig. 4 shows two holes for each eye wherein a plate, 18, resides) and a nose hole that is positioned on the nose of the user (Fig. 4 shows a holes, 10, wherein a nose can reside), 
with the eyeholes aligned with the eye of the user (See Fig. 6 for user and device arrangement), 
the light emitted from the display screen is reflected by the first reflecting surface to the pair of lenses (Fig. 3 shows light emitting from 25 and then reflecting from 23 into lens 22), which focuses the light as it passes through the lenses to the second reflecting surface (See Fig. 3 and Col. 3 lines 4-15), which reflects the focused light to the eyes of the user through the eyeholes (Fig. 3 indicates the light path through the eyeholes from the second reflecting surface); and 
the first face disposed above the fifth face so the display screen is above the user’s eyes (Fig. 3 shows that the LCD display, 25, within 24),
the frame having an AFOV (Angular Field of View) defined by
 
    PNG
    media_image1.png
    53
    351
    media_image1.png
    Greyscale
 
where D is an extent of the lens in any given dimension, d is an offset from the lens' edge to the optical center of the lens in that dimension, and f is the focal length of the lens (See 112 (b) rejection above and note that Fig. 3 along with the each of the elements cited above appear to show a similar structural arrangement as claimed and shown by applicant in their Fig. 1A);
a strap (72) which attaches to the frame and fits about the user's head to hold the frame to the user's head (See Figs. 1 or 2 for the arrangement of the strap).
Mizoguchi does not disclose that the pair of lenses have their optical centers biased away from their physical centers.

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of Mizoguchi such that the lenses were Fresnel lenses having offset optical and geometric centers motivated by allowing greater freedom of movement for the reflective surfaces ([00128]).
Modified Mizoguchi does not disclose wherein the first, second, third, fourth and fifth faces can fold onto themselves into a flat shape.
However, Kong teaches a collapsible virtual reality headset (Fig. 2) wherein at least five faces ([0043]) are folded such that they become flat (Figs. 10-13 where the display is reduced to approximately the size of an envelope).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the headset of Mizoguchi with the collapsible cardboard of Kong motivated by reducing the size of the device ([0012]).


    PNG
    media_image2.png
    526
    603
    media_image2.png
    Greyscale

Image 1. This figure is modified by the use of a black line extending from 16b, through 18 and then through 24 to show that the first face, 24, is above the second face, 16b, and they share a common plane.

Regarding claim 4, as best understood, Mizoguchi discloses a method for viewing images by a user comprising the steps of: 
placing a head mounted display on a head of the user (Figs. 1 and 6 together indicate how the device is placed on the head), 
the head mounted display having 
a frame (11) having a first face (24 as seen in Fig. 7) which holds the display screen (25), 
a second face (20) which holds a first reflecting surface (23); 
a third face (21) which holds a pair of lenses (22); 
a fourth face (2) which holds a second reflecting surface (26) and
a fifth face (16) having two eyeholes (Fig. 4 shows two holes for each eye wherein a plate, 18, resides) and a nose hole that is positioned on the nose of the user (Fig. 4 shows a 
the head mounted display having a strap (72) which attaches to the frame and fits about the user's head to hold the frame to the user's head (See Figs. 1 or 2 for the arrangement of the strap), the first face disposed above the fifth face so the display screen is above the user’s eyes (Fig. 3 shows that the LCD display, 25, within 24); 
the frame having an AFOV (Angular Field of View) defined by
   
    PNG
    media_image1.png
    53
    351
    media_image1.png
    Greyscale

where D is an extent of the lens in any given dimension, d is an offset from the lens' edge to the optical center of the lens in that dimension, and f is the focal length of the lens (See 112 (b) rejection above and note that Fig. 3 along with the each of the elements cited above appear to show a similar structural arrangement as claimed and shown by applicant in their Fig. 1A); and
emitting light from the display screen which is reflected by the first reflecting surface to the pair of lenses (Fig. 3 shows light emitting from 25 and then reflecting from 23 into lens 22), which focuses the light as it passes through the lenses to the second reflecting surface (See Fig. 3 and Col. 3 lines 4-15), which reflects the focused light to the eyes of the user through the eyeholes (Fig. 3 indicates the light path through the eyeholes from the second reflecting surface).
Mizoguchi does not disclose that the pair of lenses have their optical centers biased away from their physical centers.
However, Kuzuhara teaches a head up display device wherein a Fresnel lens (114) is placed between two reflective surfaces (113 and 220 as seen in Fig. 10) for the display of light to a user (400) and the Fresnel lens having an optical center offset from a geometric center (Fig. 10 indicates shape and also see [0128]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of Mizoguchi such that the lenses were Fresnel lenses having offset optical and geometric centers motivated by allowing greater freedom of movement for the reflective surfaces ([00128]).

However, Kong teaches a collapsible virtual reality headset (Fig. 2) wherein at least five faces ([0043]) are folded such that they become flat (Figs. 10-13 where the display is reduced to approximately the size of an envelope).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the headset of Mizoguchi with the collapsible cardboard of Kong motivated by reducing the size of the device ([0012]).

Regarding claim 5, Mizoguchi discloses head mounted display for a user that uses a display screen to produce images comprising: 
a frame (11) having a first face (24 as seen in Fig. 7) which holds the display screen (25), 
a second face (20) which holds a first reflecting surface (23); 
a third face (21) which holds a pair of lenses (22); 
a fourth face (2) which holds a second reflecting surface (26) and
a fifth face (16) having two eyeholes (Fig. 4 shows two holes for each eye wherein a plate, 18, resides) and a nose hole that is positioned on the nose of the user (Fig. 4 shows a holes, 10, wherein a nose can reside), with the eyeholes aligned with the eye of the user (See Fig. 6 for the arrangement of the device to the user’s eye),
the light emitted from the display screen is reflected by the first reflecting surface to the pair of lenses (Fig. 3 shows light emitting from 25 and then reflecting from 23 into lens 22), which focuses the light as it passes through the lenses to the second reflecting surface (See Fig. 3 and Col. 3 lines 4-15), which reflects the focused light to the eyes of the user through the eyeholes (Fig. 3 indicates the light path through the eyeholes from the second reflecting surface); 
where the first, second, fourth and fifth faces form a parallelogram (See Figs. 1-3 where each has a surface having a rectangular shape), the first face disposed above the fifth face so the display screen is above the user’s eyes (Fig. 3 shows that the LCD display, 25, within 24); 



    PNG
    media_image1.png
    53
    351
    media_image1.png
    Greyscale

where D is an extent of the lens in any given dimension, d is an offset from the lens' edge to the optical center of the lens in that dimension, and f is the focal length of the lens (See 112 (b) rejection above and note that Fig. 3 along with the each of the elements cited above appear to show a similar structural arrangement as claimed and shown by applicant in their Fig. 1A); and
a strap (72) which attaches to the frame and fits about the user's head to hold the frame to the user's head See Figs. 1 or 2 for the arrangement of the strap).
Mizoguchi does not disclose that the pair of lenses have their optical centers biased away from their physical centers.
However, Kuzuhara teaches a head up display device wherein a Fresnel lens (114) is placed between two reflective surfaces (113 and 220 as seen in Fig. 10) for the display of light to a user (400) and the Fresnel lens having an optical center offset from a geometric center (Fig. 10 indicates shape and also see [0128]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the device of Mizoguchi such that the lenses were Fresnel lenses having offset optical and geometric centers motivated by allowing greater freedom of movement for the reflective surfaces ([00128]).
Modified Mizoguchi does not disclose wherein the first, second, third, fourth and fifth faces can fold onto themselves into a flat shape.
However, Kong teaches a collapsible virtual reality headset (Fig. 2) wherein at least five faces ([0043]) are folded such that they become flat (Figs. 10-13 where the display is reduced to approximately the size of an envelope).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the headset of Mizoguchi with the collapsible cardboard of Kong motivated by reducing the size of the device ([0012]).



Regarding claim 7, modified Mizoguchi discloses wherein the first through five faces have shape has a rectangular shape (See Figs. 1-3 where each has a surface having a rectangular shape).

Regarding claim 8, modified Mizoguchi discloses wherein the first face has a slot in which the display screen is disposed (See Fig. 8 where the display fits in a slot in 24).

Regarding claim 9, modified Mizoguchi discloses wherein the first face is in space relation with the fifth face and disposed above the third face with the fifth face dispose below the third face (See Fig. 3  where the display where the first face is above the third and fifth face and the fifth face is below the third face).


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi in view of Kong.

Regarding claim 2, Mizoguchi discloses a head mounted display for a user that uses a display screen to produce images comprising: 
a frame (11) having a first face (24 as seen in Fig. 7) which holds a display screen (25), 
a second face (20) which holds a first reflecting surface (23); 
a third face (21) which holds a pair of lenses (22); 
a fourth face (2) which holds a second reflecting surface (26) and
a fifth face (16b) having two eyeholes (Fig. 4 shows two holes for each eye wherein a plate, 18, resides) and a nose hole that is positioned on the nose of the user (Fig. 4 shows a holes, 10, wherein a 
the light emitted from the display screen is reflected by the first reflecting surface to the pair of lenses (Fig. 3 shows light emitting from 25 and then reflecting from 23 into lens 22), which focuses the light as it passes through the lenses to the second reflecting surface (See Fig. 3 and Col. 3 lines 4-15), which reflects the focused light to the eyes of the user through the eyeholes (Fig. 3 indicates the light path through the eyeholes from the second reflecting surface), 
the pair of lenses always maintain for any field of view two separate non-overlapping images for the user's eyes (there is an individual lens for each individual display and eye so images cannot overlap as indicated by Figs. 1 and 4); 
the frame having an AFOV (Angular Field of View) defined by
 
    PNG
    media_image1.png
    53
    351
    media_image1.png
    Greyscale

where D is an extent of the lens in any given dimension, d is an offset from the lens' edge to the optical center of the lens in that dimension, and f is the focal length of the lens (See 112 (b) rejection above and note that Fig. 3 along with the each of the elements cited above appear to show a similar structural arrangement as claimed and shown by applicant in their Fig. 1A); and 
a strap (72) which attaches to the frame and fits about the user's head to hold the frame to the user's head (See either of Figs. 1 and 2 for how the strap attaches to the frame), the first face disposed above the fifth face so the display screen is above the user’s eyes (Fig. 3 shows that the LCD display, 25, within 24).
Mizoguchi does not disclose wherein the first, second, third, fourth and fifth faces can fold onto themselves into a flat shape.
However, Kong teaches a collapsible virtual reality headset (Fig. 2) wherein at least five faces ([0043]) are folded such that they become flat (Figs. 10-13 where the display is reduced to approximately the size of an envelope).


Regarding claim 3, Mizoguchi discloses a method for viewing images by a user comprising the steps of: 
placing a head mounted display on a head of the user (Figs. 1 and 6 together indicate how the device is placed on the head), 
the head mounted display having a frame (11) having a first face (24 as seen in Fig. 7) which holds a display screen (25), 
a second face (20) which holds a first reflecting surface (23); 
a third face (21) which holds a pair of lenses (22); 
a fourth face (2) which holds a second reflecting surface (26) and 
a fifth face (16) having two eyeholes (Fig. 4 shows two holes for each eye wherein a plate, 18, resides) and a nose hole that is positioned on the nose of the user (Fig. 4 shows a holes, 10, wherein a nose can reside), with the eyeholes aligned with the eye of the user (See Fig. 6 for the arrangement of the device to the user’s eye), and 
the frame having an AFOV (Angular Field of View) defined by
    
    PNG
    media_image1.png
    53
    351
    media_image1.png
    Greyscale

where D is an extent of the lens in any given dimension, d is an offset from the lens' edge to the optical center of the lens in that dimension, and f is the focal length of the lens (See 112 (b) rejection above and note that Fig. 3 along with the each of the elements cited above appear to show a similar structural arrangement as claimed and shown by applicant in their Fig. 1A); and
emitting light from the display screen which is reflected by the first reflecting surface to the pair of lenses (Fig. 3 shows light emitting from 25 and then reflecting from 23 into lens 22), which focuses the light as it passes through the lenses to the second reflecting surface (See Fig. 3 and Col. 3 lines 4-15), 
Mizoguchi does not disclose wherein the first, second, third, fourth and fifth faces can fold onto themselves into a flat shape.
However, Kong teaches a collapsible virtual reality headset (Fig. 2) wherein at least five faces ([0043]) are folded such that they become flat (Figs. 10-13 where the display is reduced to approximately the size of an envelope).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the headset of Mizoguchi with the collapsible cardboard of Kong motivated by reducing the size of the device ([0012]).

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi in view of Kuzuhara and further in view of Kong.

Regarding claim 10, modified Mizoguchi does not disclose wherein the frame is made of cardboard.
However, Kong teaches a head mounted display that is made of cardboard ([0042]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the frame material of modified Mizoguchi to be cardboard as taught by Kong motivated by reducing the cost of the device.

	Regarding claim 13, modified Mizoguchi does not disclose wherein the frame is made of cardboard.
However, Kong teaches a head mounted display that is made of cardboard ([0042]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the frame material of modified Mizoguchi to be cardboard as taught by Kong motivated by reducing the cost of the device.


Examiner Notes
 Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s remarks are directed towards the amended subject matter within the independent claims. The office has addressed these amendments in the 112(b) rejection at the start of the action. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872